Case 19-30127-btf7   Doc 22   Filed 06/06/19 Entered 06/06/19 10:17:29   Desc Main
                              Document     Page 1 of 6
Case 19-30127-btf7   Doc 22   Filed 06/06/19 Entered 06/06/19 10:17:29   Desc Main
                              Document     Page 2 of 6
Case 19-30127-btf7   Doc 22   Filed 06/06/19 Entered 06/06/19 10:17:29   Desc Main
                              Document     Page 3 of 6
Case 19-30127-btf7   Doc 22   Filed 06/06/19 Entered 06/06/19 10:17:29   Desc Main
                              Document     Page 4 of 6
Case 19-30127-btf7   Doc 22   Filed 06/06/19 Entered 06/06/19 10:17:29   Desc Main
                              Document     Page 5 of 6
Case 19-30127-btf7   Doc 22   Filed 06/06/19 Entered 06/06/19 10:17:29   Desc Main
                              Document     Page 6 of 6
